EXHIBIT 13.1 Certification by the Principal Executive Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Camelot Information Systems Inc. (the “Company”) on Form 20-F for the year ended December31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Yiming Ma, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 26, 2012 By: /s/ Yiming Ma Name: Yiming Ma Title: Chief Executive Officer
